Exhibit 10.11

 

LOGO [g60317logo1.jpg]

  

Principal Life Insurance Company

Raleigh, NC 27612

1-800-999-4031

A member of the Principal Financial Group®

  

THE EXECUTIVE

NONQUALIFIED “EXCESS” PLANSM

ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by Semtech Corporation (the “Employer”) of the
Executive Nonqualified Excess Plan (“Plan”).

W I T N E S S E T H:

WHEREAS, the Employer desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder, and shall apply to
amounts deferred after January 1, 2005, and to amounts deferred under the terms
of any predecessor plan which are not earned and vested before January 1, 2005;
and

WHEREAS, the Employer has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan, and Principal Life Insurance Company disclaims all liability for the legal
and tax consequences which result from the elections made by the Employer in
this Adoption Agreement;

NOW, THEREFORE, the Employer hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.



--------------------------------------------------------------------------------

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

2.6 Committee: The duties of the Committee set forth in the Plan shall be
satisfied by:

 

XX

     (a )    The administrative committee of at least three individuals
appointed by the Board to serve at the pleasure of the Board.

 

     (b )    Employer.

 

     (c )    Other (specify):                                 .

2.7 Compensation: The “Compensation” of a Participant shall mean all of a
Participant’s:

 

XX

     (a )    Base salary.

XX

     (b )    Service Bonus.

XX

     (c )    Performance-Based Compensation earned in a period of 12 months or
more.

XX

     (d )    Commissions.

 

     (e )    Compensation received as an Independent Contractor reportable on
Form 1099.

XX

     (f )    Other: Royalty Payments.

2.8 Crediting Date: The Deferred Compensation Account of a Participant shall be
credited with the amount of any Participant Deferral to such account at the time
designated below:

 

 

     (a )    The last business day of each Plan Year.

 

     (b )    The last business day of each calendar quarter during the Plan
Year.

 

     (c )    The last business day of each month during the Plan Year.

XX

     (d )    The last business day of each payroll period during the Plan Year.

 

     (e )    Each pay day as reported by the Employer.

 

     (f )    Any business day on which Participant Deferrals are received by the
Provider.

 

     (g )    Other:                                         
                    .

 

2



--------------------------------------------------------------------------------

2.12 Effective Date:

 

 

     (a )    This is a newly-established Plan, and the Effective Date of the
Plan is             .

XX

     (b )    This is an amendment and restatement of a plan named Semtech
Executive Compensation Plan with an effective date of January 1, 2004. The
Effective Date of this amended and restated Plan is January 1, 2005. This is
amendment number 1.

2.18 Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

 

 

     (a )    Age         .

 

     (b )    The later of age          or the              anniversary of the
participation commencement date. The participation commencement date is the
first day of the first Plan Year in which the Participant commenced
participation in the Plan.

XX

     (c )    Other: Completion of 10 Years of Plan participation.

XX

     (d )    Other: Completion of 5 Years of Plan participation and attainment
of age 59.

2.22 Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

 

Name of Employer

 

Address

 

Telephone No.

 

EIN

Semtech Corporation

  200 Flynn Road   (805) 389-2703   95-2119684   Camarillo, CA 93012    

Semtech Corpus Christi

  200 Flynn Road   (805) 389-2703   74-2580516

Corporation

  Camarillo, CA 93012    

Semtech San Diego Corporation

  10021 Willow Creek Road   (858) 695-1808   33-0606952   San Diego, CA 92131  
 

2.24 Plan: The name of the Plan as applied to the Employer is Semtech Executive
Compensation Plan.

 

3



--------------------------------------------------------------------------------

2.25 Plan Administrator: The Plan Administrator shall be:

 

 

     (a )    Committee.

 

     (b )    Employer.

XX

     (c )    Other: Vice President, Human Resources.

2.27 Plan Year: The Plan Year shall end each year on the last day of the month
of December.

2.35 Trust:

 

XX

     (a )    The Employer does desire to establish a “rabbi” trust for the
purpose of setting aside assets of the Employer contributed thereto for the
payment of benefits under the Plan.

 

     (b )    The Employer does not desire to establish a “rabbi” trust for the
purpose of setting aside assets of the Employer contributed thereto for the
payment of benefits under the Plan.

 

     (c )    The Employer desires to establish a “rabbi” trust for the purpose
of setting aside assets of the Employer contributed thereto for the payment of
benefits under the Plan upon the occurrence of a Change in Control.

4.1 Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.7 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

 

[Complete the following blanks only if a minimum or maximum deferral is
desired:]

XX

     (a )    Base salary:        

minimum deferral: $                     or                     %

       

maximum deferral: $                     or                     %

XX

     (b )    Service Bonus:        

minimum deferral: $                     or                     %

       

maximum deferral: $                     or                     %

XX

     (c )    Performance-Based Compensation:        

minimum deferral: $                     or                     %

       

maximum deferral: $                     or                     %

 

4



--------------------------------------------------------------------------------

XX

     (d )    Other: Commissions and Royalty Payments:        

minimum deferral: $                     or                     %

       

maximum deferral: $                     or                     %

 

     (e )    Participant deferrals not allowed.

4.2 Employer Credits: The Employer will make Employer Credits in the following
manner:

 

XX

     (a)    Employer Discretionary Credits: The Employer may make discretionary
credits to the Deferred Compensation Account of each Participant in an amount
determined as follows:      XX    (i)    An amount determined each Plan Year by
the Employer.     

 

   (ii)    Other:                                                              .

XX

     (b)    Employer Profit Sharing Credits: The Employer may make profit
sharing credits to the Deferred Compensation Account of each Active Participant
in an amount determined as follows:      XX    (i)    An amount determined each
Plan Year by the Employer.     

 

   (ii)    Other:                                                              .

 

     (c)    Other:                                         
                                         .

 

     (d)    Employer Credits not allowed.

5.3 Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

 

XX

     (a)    An amount to be determined by the Committee.

 

     (b)    Other:                                         
                                         .

 

     (c)    No additional benefits.

 

5



--------------------------------------------------------------------------------

5.4 In-Service Distributions: In-service accounts are permitted under the Plan:

 

XX

   (a )   Yes, with respect to:         XX    Participant Deferral Credits only.
       

 

   Employer Credits only.        

 

   Participant Deferral and Employer Credits.      In-service distributions may
be made in the following manner:         XX    Single lump sum payment.        
XX    Annual installment payments over no more than 20 years.      If
applicable, amounts not vested at the specified time of distribution will be:   
    

 

   Forfeited        

 

   Distributed annually when vested

 

   (b )      No in-service distributions permitted.

5.5 Education Distributions: Education accounts are permitted under the Plan:

 

XX

   (a )   Yes, with respect to:         XX    Participant Deferral Credits only.
       

 

   Employer Credits only.        

 

   Participant Deferral and Employer Credits.      Education distributions may
be made in the following manner:        

 

   Single lump sum payment.         XX    Annual installment payments over no
more than 6 years.      If applicable, amounts not vested at the specified time
of distribution will be:        

 

   Forfeited        

 

   Distributed annually when vested

 

   (b )   No education distributions permitted.

5.6 Change in Control: Participant may elect to receive distributions under the
Plan upon a Change in Control:

 

XX

   (a )   Yes, Participants may elect upon initial enrollment to have accounts
distributed upon a Change in Control.

 

   (b )   Participants may not elect to have accounts distributed upon a Change
in Control.

 

6



--------------------------------------------------------------------------------

6.1 Payment Options: Any benefit payable under the Plan upon a Qualifying
Distribution Event may be made to the Participant or his Beneficiary (as
applicable) in any of the following payment forms, as selected by the
Participant in the Participant Deferral Agreement:

 

 

1.    Separation from Service other than Retirement (Retirement is defined by
the Employer)    XX    (a)    A lump sum in cash as soon as practicable
following the date of the Qualifying Distribution Event.    XX    (b)   
Approximately equal annual installments over a term certain as elected by the
Participant upon his entry into the Plan not to exceed 20 years.    XX    (c)   
Other: [check desired option]:      

 

   (i)    Lump Sum: the later of:         

 

   Separation From Service         

 

   Specified Date:             /            /             or         

 

   Attainment of Age             .      

 

   (ii)    Annual Installments for              years: the later of:         

 

   Separation From Service         

 

   Specified Date:             /            /             or         

 

   Attainment of Age             .

2.

   Separation from Service due to Retirement    XX    (a)    A lump sum in cash
as soon as practicable following the date of the Qualifying Distribution Event.
   XX    (b)    Approximately equal annual installments over a term certain as
elected by the Participant upon his entry into the Plan not to exceed 20 years.
   XX    (c)    Other: [check desired option]:      

 

   (i)    Lump Sum: the later of:         

 

   Separation From Service         

 

   Specified Date:             /            /             or         

 

   Attainment of Age             .

 

7



--------------------------------------------------------------------------------

     

 

 

   (ii)    Annual Installments for              years: the later of:         

 

 

   Separation From Service         

 

 

   Specified Date:             /            /             or         

 

 

   Attainment of Age             . 3.    Death      XX    (a)    A lump sum in
cash as soon as practicable following the date of the Qualifying Distribution
Event.      XX    (b)    Approximately equal annual installments over a term
certain as elected by the Participant upon his entry
into the Plan not to exceed 20 years.    XX    (c)    Other: [check desired
option]:      

 

 

   (i)    Lump Sum: the later of:         

 

 

   Separation From Service         

 

 

   Specified Date:             /            /             or         

 

 

   Attainment of Age             .      

 

 

   (ii)    Annual Installments for              years: the later of:         

 

 

   Separation From Service         

 

 

   Specified Date:             /            /             or         

 

 

   Attainment of Age             . 4.    Disability    XX    (a)    A lump sum
in cash as soon as practicable following the date of the Qualifying Distribution
Event.    XX    (b)    Approximately equal annual installments over a term
certain as elected by the Participant upon his entry into the Plan not to exceed
20 years.    XX    (c)    Other: [check desired option]:      

 

 

   (i)    Lump Sum: the later of:         

 

 

   Separation From Service         

 

 

   Specified Date:             /            /             or         

 

 

   Attainment of Age             .

 

8



--------------------------------------------------------------------------------

       

 

 

     (ii)    Annual Installments for              years: the later of:        
    

 

 

   Separation From Service             

 

 

   Specified Date:             /            /             or             

 

 

   Attainment of Age             . 5.   

Changein Control

   XX      (a)      A lump sum in cash as soon as practicable following the date
of the Qualifying Distribution Event.    XX      (b)      Approximately equal
annual installments over a term certain as elected by the Participant upon his
entry into the Plan not to exceed 20 years.    XX      (c)      Other: [check
desired option]:        

 

 

     (i)    Lump Sum: the later of:             

 

 

   Separation From Service             

 

 

   Specified Date:             /            /             or             

 

 

   Attainment of Age             .        

 

 

     (ii)    Annual Installments for              years: the later of:        
    

 

 

   Separation From Service             

 

 

   Specified Date:             /            /             or             

 

 

   Attainment of Age             .   

 

 

     (d)      Not applicable.

6.2 De Minimis Amounts. Notwithstanding any payment election made by the
Participant, the vested balance in the Deferred Compensation Account of the
Participant will be distributed in a single lump sum payment if the payment
accompanies the termination of the Participant’s entire interest in the Plan and
the amount of such payment does not exceed $ 50,000.

 

9



--------------------------------------------------------------------------------

7. Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon the first to occur of the
following events:

 

XX    (a)    Normal Retirement Age. XX    (b)    Death. XX    (c)    Disability.
   (d)    Change in Control XX    (e)    Other: Upon involuntary termination of
employment if such termination occurs within (18) months of the effective date
of a Change in Control. XX    (f)    Satisfaction of the vesting requirement
specified below:    XX    Employer Discretionary Credits:      

 

 

   (i)    Immediate 100% vesting.      

 

 

   (ii)    100% vesting after              Years of Service.      

 

 

   (iii)    100% vesting at age             .            XX    (iv)   

Number of Years

of Service

   Vested
Percentage                 Less than    1    0%                  1    25%     
            2    50%                  3    75%                  4 or more   
100%         For this purpose, Years of Service of a Participant shall be
calculated from the date designated below:      

 

 

   (1)    First Day of Service.      

 

 

   (2)    Effective Date of the Plan Participation.       XX    (3)    Each
Crediting Date. Under this option (3), each Employer Credit shall vest based on
the Years
of Service of a Participant from the Crediting Date on which each Employer
Discretionary
Credit is made to his or her Deferred Compensation Account. Notwithstanding the
vesting
schedule elected above, all Employer Discretionary Credits to the Deferred
Compensation
Account shall be 100% vested upon the following event(s): Termination of Plan.
           

 

10



--------------------------------------------------------------------------------

   XX    Employer Profit Sharing Credits:      

 

 

   (i)    Immediate 100% vesting.      

 

 

   (ii)    100% vesting after              Years of Service.      

 

 

   (iii)    100% vesting at age             .            XX    (iv)   

Number of Years

of Service

   Vested
Percentage                 Less than    1    0%                  1    25%     
            2    50%                  3    75%                  4 or more   
100%         For this purpose, Years of Service of a Participant shall be
calculated from the date designated below:      

 

 

   (1)    First Day of Service.      

 

 

   (2)    Effective Date of the Plan Participation.       XX    (3)    Each
Crediting Date. Under this option (3), each Employer Credit shall vest based on
the Years
of Service of a Participant from the Crediting Date on which each Employer
Profit Sharing
Credit is made to his or her Deferred Compensation Account. Notwithstanding the
vesting
schedule elected above, all Employer Profit Sharing Credits to the Deferred
Compensation
Account shall be 100% vested upon the following event(s): Termination of Plan.

 

11



--------------------------------------------------------------------------------

  

 

 

   Other Employer Credits:      

 

 

   (i)    Immediate 100% vesting.      

 

 

   (ii)    100% vesting after              Years of Service.      

 

 

   (iii)    100% vesting at age             .           

 

 

   (iv)   

Number of Years

of Service

   Vested
Percentage                 Less than    1                %                  1   
            %                  2                %                  3   
            %                  4                %                  5   
            %                  6                %                  7   
            %                  8                %                  9   
            %                  10 or more                %         For this
purpose, Years of Service of a Participant shall be calculated from the date
designated below:      

 

 

   (1)    First Day of Service.      

 

 

   (2)    Effective Date of the Plan Participation.      

 

 

   (3)    Each Crediting Date. Under this option (3), each Employer Credit shall
vest based on the Years
of Service of a Participant from the Crediting Date on which each Employer
Credit is made to
his or her Deferred Compensation Account. Notwithstanding the vesting schedule
elected
above, all other Employer Credits to the Deferred Compensation Account shall be
100%
vested upon the following event(s):                                         .

 

12



--------------------------------------------------------------------------------

14. Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption Agreement or the Plan to the contrary, Section      of the Plan shall
be amended to read as provided in attached Exhibit     .

XX There are no amendments to the Plan.

17.9 Construction: The provisions of the Plan and Trust (if any) shall be
construed and enforced according to the laws of the State of Delaware, except to
the extent that such laws are superseded by ERISA and the applicable provisions
of the Code.

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above stated.

 

Semtech Corporation

Name of Employer

By:  

/s/ Emeka Chukwu

  Authorized Person Date:   5/17/07

The Plan is adopted by the following Participating Employers:

 

Semtech Corpus Christi Corporation Name of Employer By:  

/s/ Emeka Chukwu

  Authorized Person Date:   5/17/07

 

Semtech San Diego Corporation Name of Employer By:  

/s/ Emeka Chukwu

  Authorized Person Date:   5/17/07

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. Principal Life Insurance Company disclaims all
liability for the legal and tax consequences which result from the elections
made by the Employer in this Adoption Agreement.

 

13